                                                                                                                              Case 3:17-cv-00324-LRH-WGC Document 37 Filed 10/31/18 Page 1 of 3



                                                                                                                          1   ROGER P. CROTEAU, ESQ.
                                                                                                                              Nevada Bar No. 4958
                                                                                                                          2   TIMOTHY E. RHODA, ESQ.
                                                                                                                              Nevada Bar No. 7878
                                                                                                                          3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                              2810 W. Charleston Blvd, Suite 75
                                                                                                                          4   Las Vegas, Nevada 89102
                                                                                                                              (702) 254-7775
                                                                                                                          5   (702) 228-7719 (facsimile)
                                                                                                                              croteaulaw@croteaulaw.com
                                                                                                                          6   Attorney for Defendants
                                                                                                                              RESIDENTIAL LAND CORPORATION
                                                                                                                          7   OF NEVADA AND LVDG, LLC [SERIES 107]
• 2810 W. Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                                          8
       ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                          9
                                                                  Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                                         10
                                                                                                                                                                 DISTRICT OF NEVADA
                                                                                                                         11
                                                                                                                                                                             ***
                                                                                                                         12
                                                                                                                              NATIONSTAR MORTGAGE LLC; FEDERAL )
                                                                                                                         13   NATIONAL MORTGAGE ASSOCIATION, )
                                                                                                                                                                     )
                                                                                                                         14                              Plaintiffs, )              Case No. 3:17-cv-00324-LRH-WGC
                                                                                                                                                                     )
                                                                                                                         15   vs.                                    )
                                                                                                                                                                     )
                                                                                                                         16   RESIDENTIAL LAND CORPORATION OF )
                                                                                                                              NEVADA; LVDG LLC SERIES 107; THE       )
                                                                                                                         17   MEADOWS HOMEOWNERS                     )
                                                                                                                              ASSOCIATION; ALESSI & KOENIG, LLC, )
                                                                                                                         18                                          )
                                                                                                                                                        Defendants. )
                                                                                                                         19                                          )
                                                                                                                         20                     STIPULATION AND ORDER TO EXTEND TIME TO
                                                                                                                                               RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                                                                                                         21                                   (Second Request)
                                                                                                                         22          COMES NOW Plaintiffs, NATIONSTAR MORTGAGE LLC and FEDERAL
                                                                                                                         23   NATIONAL MORTGAGE ASSOCIATION, and Defendants, RESIDENTIAL LAND
                                                                                                                         24   CORPORATION OF NEVADA and LVDG LLC SERIES 107, by and through their undersigned
                                                                                                                         25   counsel, and hereby stipulate and agree as follows:
                                                                                                                         26          1.      On September 20, 2018, Plaintiffs filed a Motion for Summary Judgment herein
                                                                                                                         27                  [ECF #31]. Responses were originally due on October 11, 2018.
                                                                                                                         28          2.      Defendants requested and were granted an extension of time until October 31,
                                                                                                                                                                         Page 1 of 3                                 1207 Tule
                                                                                                                              Case 3:17-cv-00324-LRH-WGC Document 37 Filed 10/31/18 Page 2 of 3



                                                                                                                          1                2018, in which to respond to the Plaintiff’s Motion for Summary Judgment.
                                                                                                                          2         3.     Defendants’ counsel has recently moved office locations, and has been required to
                                                                                                                          3                devote time and attention to numerous other pending legal matters, which has
                                                                                                                          4                significantly detracted from the time available prepare a response.
                                                                                                                          5         4.     Based upon the foregoing, Defendant’s counsel request an additional 14 day
                                                                                                                          6                extension, up to and including November 14, 2018.
                                                                                                                          7         5.     The parties further agree that Plaintiff shall have an extended period of time until
• 2810 W. Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                                          8                and including December 5, 2018, in which to file any Reply.
       ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                          9         6.     This Stipulation is made in good faith and not for purpose of delay.
                                                                  Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                         10         Dated this    31st       day of October, 2018.
                                                                                                                         11
                                                                                                                              ROGER P. CROTEAU &                                SNELL & WILMER L.L.P.
                                                                                                                         12    ASSOCIATES, LTD.
                                                                                                                         13
                                                                                                                                                                                 /s/ Nathan G. Kanute
                                                                                                                         14    /s/ Timothy E. Rhoda                             NATHAN GUY KANUTE, ESQ.
                                                                                                                              TIMOTHY E. RHODA, ESQ.                            Nevada Bar No. 12413
                                                                                                                         15   Nevada Bar No. 7878                               50 W. Liberty St., Ste. 510
                                                                                                                              2810 W. Charleston Blvd, Suite 75                 Reno, NV 89501-1961
                                                                                                                         16   Las Vegas, Nevada 89148                           775-785-5440
                                                                                                                              (702) 254-7775                                    775-785-5441 (fax)
                                                                                                                         17   croteaulaw@croteaulaw.com                         nkanute@swlaw.com
                                                                                                                              Attorney for Defendants                           Attorney for Plaintiffs
                                                                                                                         18   Residential Land Corporation                      Nationstar Mortgage LLC and
                                                                                                                              Of Nevada and LVDG, LLC [Series 107]              Federal National Mortgage Association
                                                                                                                         19
                                                                                                                         20
                                                                                                                         21                                               IT IS SO ORDERED., nunc pro tunc.
                                                                                                                         22
                                                                                                                                                                          By:
                                                                                                                         23                                                      Judge, U.S.
                                                                                                                                                                               LARRY         District Court
                                                                                                                                                                                        R. HICKS
                                                                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                                                                         24
                                                                                                                                                                          Dated:     November 2, 2018
                                                                                                                         25
                                                                                                                         26
                                                                                                                         27
                                                                                                                         28
                                                                                                                                                                       Page 2 of 3                                     1207 Tule
